Citation Nr: 1547924	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left foot disorder.

3.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury prior to April 8, 2014.

5.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with instability from April 8, 2014.




REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1984 to September 1986 and from November 1986 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A January 2013 rating decision continued a previously assigned 10 percent disability rating for residuals of a right knee injury and granted service connection for limitation of flexion of the right knee with a 10 percent disability rating assigned effective November 5, 2012.

In a January 2014 decision, the RO denied reopening the claims of service connection for a left knee disorder and a left foot disorder, which were each previously denied in RO decisions dated in May 1998 and October 2002, respectively.

By a June 2015 decision review officer (DRO) rating decision, the RO increased the assigned rating for residuals of a right knee injury with instability to 20 percent, effective April 8, 2014.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for residuals of a right knee injury with instability remains in appellate status.

Following the June 2015 RO decision, the Veteran's attorney withdrew on the Veteran's behalf the request for a video conference hearing already scheduled before a Veterans Law Judge. 

The issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for left knee and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective November 5, 2012, right knee flexion has been limited at worst to 110 degrees with objective evidence of pain beginning at 100 degrees and degenerative arthritis established by x-ray findings.

2.  Prior to April 8, 2014, residuals of right knee injury were manifested by flexion limited to 110 degrees with pain at 100 degrees, normal extension, slight lateral instability, crepitus, tenderness, and objective evidence of locking in September 2013.

3.  From April 8, 2014, residuals of right knee injury with instability have been manifested by moderate instability and moderate recurrent subluxation; flexion to 120 degrees and extension to 0 degrees, each with pain; and effusion, locking, and crepitus.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee limitation of flexion are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2014).

2.  Prior to April 8, 2014, the criteria for a rating in excess of 10 percent for residuals of a right knee injury are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  From April 8, 2014, the criteria for a rating in excess of 20 percent for residuals of a right knee injury with instability are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

Regarding the appeal for an increased rating for residuals of a right knee injury, the Veteran was provided VCAA notice in a November 2012 letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The remaining issue decided herein regarding limited flexion of the right knee arose from the initial award of service connection.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The Veteran was provided with VA examinations that contain the information necessary to evaluate the severity of his right knee disability.  The evidence of record contains service treatment and personnel records, post-service VA and private treatment records, VA examination reports, lay statements from the Veteran, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher disability ratings.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument and has been represented by a Veterans Service Organization and more recently by an attorney.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Criteria & Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods in addition to those already assigned for the right knee disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98 at 3.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right knee disability has been rated pursuant to various Diagnostic Codes pertinent to rating disabilities of the musculoskeletal system under 38 C.F.R. § 4.71a.  Prior to April 8, 2014, his residuals of right knee injury disability were rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Since April 8, 2014, his residuals of right knee injury with instability have been rated as 20 percent disabling pursuant to Diagnostic Code 5003-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Finally, right knee limitation of flexion has been rated 10 percent disabling pursuant to Diagnostic Code 5003-5260 since service connection was established for this disability effective November 5, 2012.
Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, 20 percent rating for moderate impairment, and 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA General Counsel has issued a precedential opinion holding that separate ratings may be assigned for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under VAOPGCPREC 9-2004, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

A December 2004 pre-operative evaluation report from a private foot and ankle clinic reflects the Veteran's report of working as a Federal coal mine inspector.

The Veteran established medical care at his local VA Medical Center (VAMC) in December 2012.  He described injuring his right knee while playing basketball during military service and reported current symptoms of pain, swelling, and his knee giving out with prolonged walking.  He reported working as an instructor at the mining academy and previously as a mine inspector.  On examination, there was right knee crepitus and tenderness medially and laterally.  The impression of a right knee x-ray study was extensive degenerative changes; small right knee effusion.

The Veteran was afforded a VA examination the next day in December 2012.  He denied having right knee flare-ups and instead reported that he had daily right knee pain that impacted the function of his knee.  He denied having any right knee surgery other than arthroscopic surgery in 1985 during military service.  He reported occasional use of a cane.

On right knee range-of-motion testing, he had flexion to 110 degrees with pain beginning at 100 degrees and extension to 0 degrees with no objective evidence of painful motion.  Following three repetitions of range-of-motion testing, the degree of right knee flexion and extension remained unchanged.  The examiner identified right knee functional loss or impairment to include less movement than normal; weakened movement; pain on movement; excess fatigability; swelling; and interference with sitting, standing, and weight-bearing.
Other right knee examination findings included the following: tenderness to palpation; active movement against some resistance on flexion and extension during muscle strength testing; 1+ (0-5 mm) anterior, posterior, and medial-lateral instability; no evidence of patellar subluxation/dislocation; residual pain, tenderness, and limited range of motion due to arthroscopic surgery in 1985; and a surgical scar with a total area less than 39 square centimeters that was not painful or unstable.  Right knee x-ray examination revealed extensive degenerative changes and a small effusion, but did not demonstrate evidence of patellar subluxation.  Regarding the functional impact of the right knee disability on the Veteran's ability to work, the examiner commented that that Veteran could not lift, carry, or move heavy objects, or stand or walk for a long time or distance.  The examiner added the right knee disability had a functional impact on the Veteran's physical and sedentary employment based on clinical evidence of impairment on examination.

During a February 2013 VA orthopedic surgery consultation, the Veteran stated that his right knee occasionally swells and gives way and he also had a feeling of locking in the knee.  He described performing "rather strenuous activities including exercise" with an elliptical machine and cycling.  However, he stated that his pain was progressing.  He denied any distal neuropathy deficit symptoms in his right leg.  The examining physician noted that previous right knee x-rays and from the present date showed advanced osteoarthritis or traumatic arthritis involving all three right knee compartments.  The Veteran was given Supartz injections due to right knee grinding and pain associated with mechanics.  The physician indicated that total knee arthroplasty certainly would be the treatment of choice with further time.

During a September 2013 VA primary care visit, the Veteran reported continued chronic right knee pain and denied any recent falls or trauma.  On examination, there was no joint effusion, no edema of the lower extremities, or cyanosis.  

In his September 2013 notice of disagreement, which was signed on the same day as his primary care visit, the Veteran stated he could no longer bear his own weight on his right knee and he had been falling as a result.  He reported that his doctor had recommended knee replacement surgery as reflected in his medical file.  He also asserted that the December 2012 VA examiner "was not interested in what I had to say regarding my injury."  

During a six-month follow up visit in the VA outpatient orthopedic surgery clinic in September 2013, the Veteran reported that he had not had significant swelling in his knee or inflammatory changes, only pain with motion and weightbearing.  He stated he had changed a portion of his activities, so he was functionally well and working as a mining engineer instructor.  The examiner noted that there appeared to be a developing symptomatic loose body with catching and locking anteriorly at the right patellofemoral joint.  The Veteran reported falling on three occasions, though none recently.  On right knee examination there was no effusion of significance or increased temperature; there were palpable osteophytes laterally and medially with prominence of the condyles; there was good extension strength and flexion was essentially normal, though with pain at the extreme; and there was no significant instability.  The examiner commented that the Supartz injection was of no significant value and, in fact, worsened the right knee pain for several weeks.

In his substantive appeal received on April 8, 2014, the Veteran reiterated his concern that the December 2012 VA examiner had not adequately considered how the Veteran's right knee disability affects him and alleged that the examiner did not "want to perform procedures that were requested" by VA.  He stated that he was having trouble with falling because his knee was giving out constantly and his disability was "getting worse by the day."

On the same day that he signed his substantive appeal, the Veteran presented to the VA emergency department with complaints of constant right knee pain for the last 20 years, limited range of motion, and a history of falls.  On examination, the right knee was swollen, but not hyperemic.  There was mild tenderness, but no edema.  He was discharged home without restriction, given Ativan and Diclofenac for pain, and advised to follow up with the orthopedic clinic.

During June 2014 primary care treatment, the Veteran stated that he was having problems when he walked because it felt like his right knee was going to give out, adding that he had fallen at least one to two times per week.  He reported that it felt like his right kneecap was shifting and he could not go walking any more.  Inspection of the right patella revealed no edema, erythema, or wounds.  There was tenderness with palpation over the right patellar area; difficulty performing drawer sign test due to pain; and difficult with initial rising from a sitting position with knee pain and a slow, limping gait.  The examiner ordered a neoprene knee brace and prescribed Diclofenac and Tramadol for right knee pain.

The impression of a June 2014 right knee x-ray was significant degenerative changes; right knee effusion.  The impression of a June 2014 right knee MRI was tricompartmental degenerative change, greatest in the lateral compartment where there is a largely deficient meniscus with full-thickness cartilage loss and bulky osteophytosis; complex tear of the posterior horn of the medial meniscus; and anterior cruciate ligament not well visualized and may be deficient.

During follow up treatment in July 2014 to discuss MRI results, the Veteran reported that he had not fallen in the past four weeks, but continued to have knee pain.  He reported taking Ibuprofen for pain because Diclofenac and Tramadol did not help much.  Later in July he presented for another orthopedic surgery consultation with complaints of increased right knee pain with swelling and anterior knee popping and cracking.  He stated that he continued to work at his job despite knee discomfort.  Reported right knee examination findings included the following: mildly antalgic gait; increased temperature in the knee with minimal effusion; able to fully extend the knee; distal circulation and sensation intact; patellofemoral crepitation on range of motion; and negative straight-leg raising.  The impression was advanced severe arthritis.  The Veteran was counseled that a total right knee arthroplasty was the definitive treatment; however, he wanted to continue without surgery as long as possible.  He received a corticosteroid injection in his right knee.

Examination findings during follow-up at the orthopedic surgery outpatient clinic in January 2015 included right knee fullness with primarily medial tenderness; no palpable loose bodies; no effusion and only slightly increased skin temperature; and distal circulation and sensation were intact.  The examiner indicated that standing view right knee x-rays from the same day demonstrated bone to bone contact with significant progression in arthritic changes.  The impression included advancing osteoarthritis of the right knee.  Subsequent VA treatment records reflect that the Veteran continued to work full time at the mining academy and in June 2015 he reported accepting a supervisory position.

At the May 2015 hearing before RO personnel, the Veteran testified that since the last VA examination in 2012, his right knee did not "go back as far as it used to;" his instability was worse; and his right knee crunches, twists, and turns.

The Veteran was afforded another VA examination in May 2015.  He described constant aching pain in his right knee that becomes sharp at times, constant fluid, instability, and locking.  He reported having flare-ups when his knee goes out while walking, which causes sharp pain, and having problems when standing or sitting for extended periods.  He denied using assistive devices.

Right knee range of motion testing revealed flexion to 120 degrees and extension to 0 degrees, each with pain.  Following three repetitions of range-of-motion testing, there was no additional functional loss and no change in range of motion.  Muscle strength was 5/5, or normal, on right knee flexion and extension and there was no muscle atrophy.  Other findings included pain on weight-bearing, tenderness to palpation, crepitus, effusion and obvious swelling of the knee, moderate lateral instability, moderate recurrent subluxation, and locking of the knee joint on flexion.  There was no right knee ankylosis.  The examiner noted that right knee MRI showed effusion and a complex tear of the posterior horn of the medial meniscus, which was largely deficient with full-thickness cartilage loss and bulky osteophytosis.  The Veteran also had a right knee surgical scar measuring 4 cm x 1/10 cm and three to five arthroscopic scars, each measuring 1 cm in diameter.  None of the scars was painful or unstable and the scars did not have a total area equal to or greater than 39 square cm.  The examiner opined that the Veteran's right knee disability impacts his ability to perform occupational tasks involving climbing steps, going up and down inclines, bending, squatting, kneeling, crawling, and extended walking or standing.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for disability ratings higher than those already assigned for the Veteran's residuals of right knee injury with instability and limitation of flexion.

Considering the 10 percent rating for right knee limitation of flexion, since service connection was established effective November 5, 2012, the right knee flexion has been manifested at worst by flexion to 110 degrees with objective evidence of pain beginning at 100 degrees and right knee degenerative arthritis established by x-ray findings.  These findings are consistent with the 10 percent rating assigned pursuant to Diagnostic Code 5003-5260.  Here, the Veteran's right knee flexion would not warrant even a 0 percent rating under Diagnostic Code 5260 because his flexion is not limited to 60 degrees.  However, because he has degenerative arthritis established by x-ray findings and noncompensable limitation of flexion with satisfactory evidence of painful motion, a 10 percent disability rating was properly assigned.  A higher rating for right knee limitation of flexion is not warranted because the Veteran does not have x-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; or right knee flexion limited to 45 degrees.  

Turning to the Veteran's residuals of right knee injury, prior to April 8, 2014 this disability was manifested by flexion limited to 110 degrees with pain at 100 degrees, normal extension, slight lateral instability, crepitus, tenderness, and objective evidence of locking in September 2013.  These findings are consistent with the 10 percent disability rating already assigned pursuant to Diagnostic Code 5257 based on findings of 1+ (0 to 5 mm) instability on a scale of normal stability, 1+ instability, 2+ instability (5 to 10 mm), to 3+ (10 to 15 mm) instability.  A higher disability rating is not warranted prior to April 8, 2014 because the evidence does not demonstrate recurrent subluxation or lateral instability of moderate severity.  

In addition, a rating higher than 10 percent is not warranted for residuals of right knee injury prior to April 8, 2014 based on other potentially applicable rating criteria because the Veteran is not shown to have right knee ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; flexion limited to 30 degrees; extension limited to 15 degrees; or malunion of the tibia and fibula with moderate knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262.

For the time period from April 8, 2014, which is the date the Veteran's substantive appeal asserting worsening right knee disability was received, his residuals of right knee injury with instability have been manifested by moderate instability and moderate recurrent subluxation; flexion to 120 degrees and extension to 0 degrees, each with pain; and effusion, locking, and crepitus.  These findings are consistent with the 20 percent disability rating assigned from April 8, 2014 under Diagnostic Code 5003-5257.  A higher rating is not warranted, however, because the evidence does not demonstrate severe recurrent subluxation or severe lateral instability.  Moreover, a higher disability rating based on other potentially applicable rating criteria is not warranted for the time period from April 8, 2014 because the evidence does not demonstrate ankylosis, flexion limited to 15 degrees, extension limited to 20 degrees, or malunion of the tibia and fibula with marked knee disability.  Id., Diagnostic Codes 5256, 5260, 5261, 5262.   

In addition, at no time during this claim has the Veteran had compensable limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability, such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257 for the right knee disability.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004; cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Board emphasizes that despite the Veteran's subjective complaints of pain, swelling, locking, and instability, these symptoms have not resulted in limitation of extension or flexion to a degree such that a disability rating higher than those already assigned for the right knee disability is warranted at any time.  In addition, the objective medical evidence does not reflect any functional loss beyond what is already contemplated by the assigned 10 and 20 percent ratings due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination following repetitive motion, which the Veteran was able to perform on VA examinations.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.

The Board has considered the assertions by the Veteran pertaining to his right knee.  He is competent to attest to the symptoms he experiences.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability because some of his subjective reports of knee symptoms have not been confirmed by objective medical evidence.  For example, while he reported being unable to bear his own weight and objective evidence documents knee pain on weight-bearing, the evidence has also shown an ability to stand and walk.  Similarly, he reported only occasional use of a cane on VA examination in December 2012, and denied use of assistive devices in May 2015.  Also, although he described his right knee constantly giving out and leading to falls, his instability has been characterized as moderate at worst by the May 2015 VA examination and the medical evidence of record does not document additional injury, such as bruising or fractures, due to the reported falls.  Finally, his reports regarding falls due to right knee instability are inconsistent, denying any recent falls during primary care treatment, but asserting the same day in his notice of disagreement that he had been falling.  Thus, the claim for disability ratings higher than those assigned for residuals of right knee injury with instability and limitation of flexion must be denied.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically referenced by the applicable rating criteria for evaluating disabilities of the knee and leg, such as popping and cracking.  However, the Board emphasizes that VA regulations require consideration of other factors contributing to functional loss regarding normal excursion of movements of the joints and has considered such factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, although the Veteran's right knee range of motion has consistently been noncompensable and improved slightly over time, the Board has nevertheless found that a compensable, 10 percent rating is warranted based on painful movement on right knee flexion, which contributes to loss of function.  Therefore, the Board finds that his right knee disability level and symptomatology are reasonably described by the schedular rating criteria, and the disability picture is contemplated by the rating schedule.  

Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his right knee disability has caused frequent hospitalization.  Similarly, his right knee disability has not caused marked interference with his employment as a mining engineer instructor.  Rather, he reported that he was able to accommodate his right knee symptoms by changing his work position from mine inspector to mining engineer instructor, allowing him to be "functionally well."  Moreover, as of June 2015 he continued to work full-time and he has not identified any marked interference with his employment as a result of his right knee disability.  In any event, because the applicable rating criteria adequately contemplate the Veteran's right knee disability, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for dysthymic and anxiety disorder, degenerative disc disease of the lumbar spine, and residuals of a left thumb laceration.  His combined evaluation for compensation is 20 percent from November 5, 2012; 60 percent from April 8, 2014; and 70 percent from May 18, 2015.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted for the right knee disability decided on appeal because as explained above, the medical and lay evidence of record did not support higher ratings than those already assigned for each applicable period.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings than those assigned for residuals of right knee injury with instability and limitation of flexion, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee is denied.

Prior to April 8, 2014, entitlement to a rating in excess of 10 percent for residuals of a right knee injury is denied.

From April 8, 2014, entitlement to a rating in excess of 20 percent for residuals of a right knee injury with instability is denied.


REMAND

In April 8, 2014 correspondence, the Veteran expressed disagreement with each new and material evidence issue decided in the January 2014 RO decision.  A statement of the case has not been issued.  This matter must be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) for the issues of whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder and a left foot disorder.  Inform the Veteran and his attorney that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


